82012: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-16283: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82012


Short Caption:BOLDS VS. HENRYCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - P103908Classification:Civil Appeal - General - Pro Bono Program


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantWillie BoldsTimothy A. Wiseman
							(Morris Law Center)
						


RespondentLisa HenryJeffrey L. Burr
							(Jeffrey Burr, Ltd.)
						Mark A. Hutchison
							(Hutchison & Steffen, LLC/Las Vegas)
						Kendal L. Weisenmiller
							(Jeffrey Burr, Ltd.)
						Robert E. Werbicky
							(Hutchison & Steffen, LLC/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


10/29/2020Filing FeeFiling Fee Due.  (SC)


10/29/2020Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day.  (SC)20-39657




10/29/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.  (SC)20-39659




11/18/2020MotionFiled Proper Person Motion - Appellant's Request for Extension to File Motion and Affidavit to Proceed in Forma Pauperis.  (SC)20-42197




11/18/2020Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days - Appellant's Request for Extension to File Motion and Affidavit to Proceed in Forma Pauperis.  (SC)20-42200




12/08/2020Notice/IncomingFiled Proof of Service for Affidavit in Support of Motion to Proceed on Appeal in Forma Pauperis. (SC)20-44583




12/08/2020Notice/IncomingFiled Proof of Service for Request for Extension. (SC)20-44585




12/11/2020Order/ProceduralFiled Order Granting Motion.  Appellant shall have 30 days from the date of this order to provide this court with a file-stamped copy of his application to proceed in forma pauperis that was filed in the district court or a file-stamped copy of the district court order resolving his application to proceed in forma pauperis.   (SC)20-44992




02/04/2021Order/ProceduralFiled Order.  It appears appellant has filed a motion to proceed in forma pauperis in the district court.  The district court shall, within 30 days of the date of this order, enter a written order resolving the motion.  (SC)21-03397




02/19/2021Notice of Appeal DocumentsFiled Confidential Order to Proceed in Forma Pauperis filed February 11, 2021 in District Court. (SC)


02/22/2021Order/ProceduralFiled Order Waiving Filing Fee.  (SC)21-05153




02/22/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC)21-05204




02/26/2021Order/ProceduralFiled Order Directing Transmission of Record and Regarding Pro Bono Counsel. Record due: 30 days. Order Regarding Pro Bono Counsel. This court has determined that the appointment of pro bono counsel to represent appellant would assist this court in reviewing this appeal. The clerk of this court shall transmit a copy of this order and the attached case summary and order challenged on appeal to the Legal Aid Center of Southern Nevada for financial eligibility screening. Notice of appearance due: 60 days. The deadlines for filing documents in this appeal shall be suspended pending further order of this court. (SC)21-05830




03/09/2021Record on Appeal DocumentsFiled Record on Appeal. P103908. Vol. 1. (SC)21-06884




03/16/2021Record on Appeal DocumentsFiled Record on Appeal. (SEALED) pages 91-103. (SC)


03/16/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-07596




03/16/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 9/25/20. To Court Reporter: Unknown. (SC)21-07598




03/16/2021BriefFiled Proper Person Informal Brief. (SC)21-07601




03/16/2021Notice/IncomingFiled Appellant's Proof of Service for Docketing Statement and Informal Brief. (SC)21-07602




04/22/2021Notice/IncomingFiled Appellant's Statement of Legal Aid Representation of Timothy A. Wiseman. (REJECTED PER NOTICE ISSUED ON 4/23/21)(SC)21-11684




04/22/2021Notice/IncomingFiled Appellant's Notice of Appearance for Timothy A. Wiseman. (REJECTED PER NOTICE FILED ON 4/23/21) (SC)21-11685




04/23/2021Notice/OutgoingIssued Notice Of Rejection - No Notice Of Appearance. (SC)21-11738




04/26/2021Notice/IncomingFiled Appellant's Statement of Legal Aid Representation of Timothy A. Wiseman.  (SC)21-11863




04/26/2021Notice/IncomingFiled Appellant's Notice of Appearance for Timothy A. Wiseman. (SC)21-11865




04/27/2021Order/ProceduralFiled Order Reinstating Briefing.  Appellant:  Transcript Request Form due:  14 days;  Opening Brief and Appendix due:  90 days.  fn1[This court takes no action regarding appellant's pro se request for transcripts, filed on March 16, 2021.]  (SC)21-12090




05/11/2021Transcript RequestFiled Certificate of No Transcript Request. (SC)21-13565




05/12/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's transcript request form due: May 25, 2021. (SC)21-13584




07/14/2021MotionFiled Stipulation for Extension of Time to File Opening Brief and Appendix. (SC)21-20349




07/15/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Opening Brief and Appendix. Due date is August 25, 2021. (SC)21-20375




08/25/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief and Appendix. (SC)21-24744




09/03/2021Order/ProceduralFiled Order Granting Motion.  Appellant shall have until October 11, 2021, to file and serve the opening brief and appendix.  (SC)21-25733




10/11/2021MotionFiled Stipulated Confession of Error and Request for Remand for a New Trial. (SC)21-29076




10/21/2021Order/ProceduralFiled Order.  The parties have filed a stipulation for this court to vacate the order appealed from and to remand this matter to the district court.  The stipulation is disapproved without prejudice to the parties' right to file a motion for limited remand pursuant to the procedures outlined in NRAP 12A.  (SC)21-30370




11/05/2021Order/ProceduralFiled Order to File Document.  Appellant's Opening Brief due:  14 days.  (SC)21-31907




11/16/2021BriefFiled Appellant's Opening Brief. (REJECTED PER NOTICE FILED ON 11/17/21) (SC)


11/17/2021Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. (SC)21-33006




11/17/2021BriefFiled Appellant's Opening Brief. (SC)21-33026




11/17/2021AppendixFiled Joint Appendix. Vol. 1. (SC)21-33027




01/10/2022Notice/OutgoingIssued Notice to File Answering Brief. Due Date: 7 days.  (SC)22-00815




01/12/2022MotionFiled Respondent's Motion to Extend Time to File Answering Brief and Appendix. (SC)22-01227




01/12/2022Order/ProceduralFiled Order Granting Motion.  Respondent's Answering Brief due:  February 16, 202.  (SC)22-01267




02/10/2022Notice/IncomingFiled Respondent's Notice of Appearance for Mark A. Hutchison and Robert E. Werbicky. (SC)22-04594




02/10/2022MotionFiled Joint Motion to Dismiss Appeal for Remand to the Eighth Judicial District Court and Request for Dismissal of Appeal. (SC)22-04600




02/14/2022MotionFiled Respondent's Motion to Extend Time/Suspend Briefing Schedule. (SC)22-04976




02/15/2022Order/ProceduralFiled Order.  The clerk of this court shall add attorneys Mark A. Hutchison and Robert E. Werbicky and the law firm of Hutchison & Steffen, PLLC, to the docket as counsel for respondent.  The parties have filed a joint motion to remand this appeal pursuant to NRAP 12A to the district court to permit the district court to enter a new order vacating the original that is intended to resolve this appeal.  Although the parties represent that they have attached the district court's order as an exhibit to the motion, no such order appears to have been included with the motion filed by this court on February 10, 2022.  The parties shall have 7 days from the date of this order to file the exhibit with this court. This court defers ruling on the motion pending receipt of the district court's order.  The briefing schedule in this appeal shall be suspended pending this court's resolution of the motion to remand pursuant to NRAP 12A. (SC)22-05083




02/16/2022BriefFiled Respondent's Exhibit 1 to the Joint Motion for Remand to the Eighth Judicial District Court and Request for Dismissal of Appeal. (SC)22-05234




02/25/2022Order/ProceduralFiled Order of Remand.  This appeal is hereby remanded to the district court for the limited purpose of allowing the district court to vacate the order appealed from, hold the evidentiary hearing, and to enter a new order resolving the petition for an administrator.  Appellant shall have 45 days from the date of this order to either (1) notify this court, in writing, of the district court's decision on the petition, or (2) otherwise inform this court of the status of the district court proceedings.  If the district court's decision renders this appeal moot, appellant shall file a motion or stipulation to dismiss this appeal within the same time period.  The briefing schedule in this appeal remains suspended pending further order of this court.  (SC)22-06226




04/11/2022Notice/IncomingFiled Notice of Joint Status Report. (SC)22-11442




04/11/2022Notice/IncomingFiled Certificate of Service. (SC)22-11450




04/13/2022Order/ProceduralFiled Order. The parties have filed a joint status report informing this court that the district court has set a hearing date of May 13, 2022. Appellant shall have until May 20, 2022, to either (1) notify this court, in writing, of the district court's decision on the petition, or (2) otherwise inform this court of the status of the district court proceedings. If the district court's decision renders this appeal moot, appellant shall file a motion or stipulation to dismiss this appeal within the same time period. (SC)22-11625




05/22/2022Notice/IncomingFiled Joint Status Report and Joint Request for Dismissal. (SC)22-16176




05/23/2022Order/DispositionalFiled Order/Stipulated Dismissal. Order Pursuant to the stipulation of the parties, and cause appearing, this appeal is dismissed.  The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued.22-16283





Combined Case View